BRICKELL, C. J.
The appellants, in due form of law, by a grand jury legally drawn, selected, summoned and organized, as is shown by the record, were indicted for the murder of Turner Wood; and upon trial before a petit jury, legally constituted and organized, they have been found guilty ; and by the sentence of the court, pursuing the verdict of the jury, the one has been sentenced to death, and the other to imprisonment in the penitentiary for life. The first objection taken to the regularity of the proceedings is, that it is not shown affirmatively that the defendants were present in court when the ver-, diet of the jury was returned. The objection is not sustained by the recitals of the record, which affirm their presence at the time the trial was entered upou, and represent as a continuous, unbroken proceeding, the trial and all its incidents, until the sentence of the law was pronounced, by the court. The next objection is, that before pronouncing sentence it is not shown by whom the accused were asked what they, or either of them, had to say, why the sentence of the law should not be pronounced upon them. The record does show that, in open court, after each defendant had been inquired of, what he or she could say, and after hearing what each had to say, the court proceeded to pronounce the sentence. It would not be reasonable to suppose the inquiry was not made by the court, or by its authority, or that there was an indecorous, illegal obtrusion upon the regularity and order of the court, by some unauthorized and contemptuous agency, which the court recognized.
The evidence proposed to be introduced, and which was rejected as inadmissible, could have shown no^more than that a third person, a stranger, not suspected or charged with violence to the deceased, not shown to have been in proximity to him when he was slain, was in hostile relations to him, and, if that hostility had resolved itself into murderous malice, may have resorted to murder for vengeance. The evidence was properly rejected. The accused could have shown that the deceased was slain by some one else than either of them, but the evidence of the guilt of another must relate to and be derived from the facts and circumstances of the killing.—Levison v. State, 54 Ala. 520.
The charges requested and refused state a proposition "which has been repudiated directly, in at least two of the decisions of this court.—Mickle v. State, 27 Ala. 20; Faulk v. State, 52 Ala. 415. The test of the sufficiency of circumstantial evidence, tracing guilt to the accused, is not whether it produces as full conviction .upon the mind of the jury, as would be produced by the positive testimony of a single credible witness; but the test is, does it satisfy the mind of the jury, excluding reasonable doubts.
*527We do not find in the record any error, and we are constrained to affirm the judgment of the Circuit Court.